 

Exhibit 10.3

 

Consolidated and Secured Notes Modification Agreement

 

AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”).

 

WHEREAS, Niobe is the holder of a Consolidated, Amended and Restated Promissory
Note (the “Consolidated Note”) made by the Company in the principal amount of
$9,219,366, dated October 11, 2013, with a maturity date of September 1, 2017,
as of the date hereof (the “Consolidated Note Maturity Date”); and

 

WHEREAS, Niobe is the holder of the Secured Promissory Notes listed on the
attached Schedule A (the “Secured Notes”) made by the Company in the aggregate
principal amount of $8,885,000, each with a maturity date of September 1, 2017,
as of the date hereof (the “Secured Notes Maturity Date”). Collectively, the
Consolidated Note Maturity Date and the Secured Notes Maturity Date are
hereinafter referred to as the “Maturity Date”; and

 

WHEREAS, the parties desire to extend the Maturity Date to March 31, 2018.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.          The Maturity Date is hereby extended to March 31, 2018.

 

2.          Except as otherwise modified hereby, all other terms and provisions
of the Consolidated Note and each of the Secured Notes shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date indicated below.

 

Dated: October 31, 2016

 

  PROTALEX, INC.         By: /s/ Kirk M. Warshaw     Kirk M. Warshaw, Chief
Financial Officer         NIOBE VENTURES, LLC         By: /s/ Arnold P. Kling  
  Arnold P. Kling, Manager

 

 

 

 

Schedule A

 

Secured Notes with September 1, 2017 Maturity Dates

 

Outstanding
Notes –
Issuance Dates  Principal  11/4/2014  $300,000  11/26/2014  $430,000  1/9/2015 
$645,000  2/4/2015  $545,000  3/9/2015  $395,000  4/1/2015  $300,000  5/1/2015 
$345,000  5/29/2015  $345,000  7/1/2015  $345,000  7/31/2015  $345,000 
8/31/2015  $345,000  10/6/2015  $345,000  11/10/2015  $345,000  12/1/2015 
$345,000  1/4/2016  $345,000  2/1/2016  $345,000  3/4/2016  $345,000  4/1/2016 
$345,000  5/3/2016  $345,000  6/1/2016  $345,000  7/1/2016  $375,000  8/1/2016 
$375,000  9/9/2016  $345,000  10/4/2016  $345,000  Total  $8,885,000.00 

 

 

 

